Citation Nr: 0119626	
Decision Date: 07/30/01    Archive Date: 08/07/01	

DOCKET NO.  00-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for residuals of prostate cancer, status post prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1960 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
residuals of prostate cancer, status post prostatectomy, and 
assigned a noncompensable evaluation from October 1, 1999, 
the date the veteran filed his claim.

In the veteran's notice of disagreement, received in May 
2000, he made inquiry regarding special monthly compensation 
based on loss of use of a creative organ.  A review of the 
April 2000 RO decision reflects that the veteran was granted 
special monthly compensation based on the loss of use of a 
creative organ.  In the veteran's July 2000 substantive 
appeal he indicated that he had had to have a penile implant 
and this had caused him a great deal of stress and 
depression.  It is unclear if the veteran desires to claim 
entitlement to service connection for an acquired 
psychiatrist disorder secondary to his loss of use of a 
creative organ.  This is referred to the RO for any 
appropriate clarification.

As noted, the veteran has been awarded special monthly 
compensation on account of loss of use of a creative organ 
and the current appeal is related exclusively to residuals of 
prostate cancer, status post prostatectomy.


FINDING OF FACT

The veteran's service-connected residuals of prostate cancer, 
status post prostatectomy, are manifested by transient 
incontinence that is mild to minimal and does not require the 
wearing of absorbent materials, and there is no renal 
dysfunction, urinary frequency, obstructive voiding, or 
urinary tract infection.





CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
prostate cancer, status post prostatectomy, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the veteran and his representative 
have been provided a statement of the case informing them of 
what is necessary to establish entitlement to a compensable 
evaluation for residuals of prostate cancer, status post 
prostatectomy.  The veteran has been afforded a VA 
examination and relevant treatment records have been 
obtained.  There is no indication that any additional 
evidence exists or that further notification is required.  
Therefore, the Board concludes that the VA has complied with 
the VCAA.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's residuals of prostate cancer, status post 
prostatectomy, have been evaluated under the provisions of 
Diagnostic Code 7528.  Diagnostic Code 7528 provides that a 
100 percent evaluation will be assigned for malignant 
neoplasms of the genitourinary system.  A note thereto 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of 6 months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local recurrence or 
metastases, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  A noncompensable 
evaluation is assigned for renal dysfunction where there is 
albumin and casts with history of acute nephritis or 
hypertension that is noncompensable under Diagnostic 
Code 7101.  Under voiding dysfunction a 20 percent evaluation 
is assigned where there is urine leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  A 10 percent evaluation is assigned 
where there is daytime voiding interval between 2 and 3 hours 
or awakening to void 2 times per night.  A noncompensable 
evaluation is assigned for obstructed voiding where there is 
obstructive symptomatology with or without stricture disease 
requiring dilation 1 to 2 times per year.  A 10 percent 
evaluation is assigned for urinary tract infection requiring 
long-term drug therapy and 1 to 2 hospitalizations per year 
and/or requiring intermittent intensive management.

Private medical records reflect that the veteran underwent a 
prostatectomy for prostate cancer in October 1997.  A 
February 1998 private medical record reflects that the 
veteran's recovery from the prostatectomy was uneventful and 
that his prostate cancer was entirely confined to the 
prostate with negative margins and negative nodes.  There was 
no evidence of recurrent disease and the veteran was free of 
prostate cancer.

VA treatment records, dated after the veteran's October 1997 
prostatectomy, do not reflect complaint, finding or treatment 
regarding any renal dysfunction, voiding dysfunction, urinary 
frequency, obstructed voiding, or urinary tract infection.

The report of a March 2000 VA genitourinary examination notes 
the history of the veteran's prostatectomy.  It indicates 
that the veteran reported experiencing transient incontinence 
that was mild to minimal at the present time.  His major 
complaint related to erectile dysfunction.  He denied 
nocturia, hesitancy, hematuria, and described his stream as 
strong.  The impression included erectile dysfunction 
subsequent to radical prostatectomy for carcinoma of the 
prostate.

The veteran filed his claim for service connection for 
prostate cancer on October 1, 1999.  This was more than 
6 months following the October 1997 prostatectomy for 
prostate cancer and there is no indication of recurrence or 
metastases of the prostate cancer.  Therefore, his service-
connected residuals of prostate cancer, status post 
prostatectomy, is rated as voiding dysfunction or renal 
dysfunction.

As noted previously, the veteran has been granted special 
monthly compensation for loss of use of a creative organ.  A 
review of the record reflects that following the veteran's 
October 1997 prostatectomy he has not received any treatment 
for renal dysfunction, voiding dysfunction, urinary 
frequency, obstructed voiding, or urinary tract infection.  
He has reported transient incontinence that was mild to 
minimal, but there is no indication that this has required 
the wearing of absorbent materials.  Since there is evidence 
indicating that the veteran does not have nocturia, 
hesitancy, hematuria, nor require the wearing of absorbent 
materials, and he does have a strong stream, and no evidence 
contrary thereto, a preponderance of the evidence is against 
a finding that the veteran meets the criteria for a 
compensable evaluation under renal dysfunction, voiding 
dysfunction, urinary frequency, obstructed voiding, or 
urinary tract infection.  Therefore, a preponderance of the 
evidence is against the assignment of a compensable 
evaluation from the date of grant of service connection, 
October 1, 1999.  See Fenderson, 12 Vet. App. 119 (1999).


ORDER

A compensable evaluation for residuals of prostate cancer, 
status post prostatectomy, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

